                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
EAG/GK                                             271 Cadman Plaza East
                                                   Brooklyn, New York 11201


                                                   February 27, 2020

By Hand and ECF

The Honorable Robert M. Levy
United States Magistrate Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

              Re:     United States v. Tiffany Harris
                      Docket No. 20-10 M

Dear Judge Levy:

               The government respectfully submits this letter in support of its application for
the entry of a permanent order of detention as to the defendant Tiffany Harris. The
defendant poses a danger to the community and a flight risk and should be detained pending
trial.

I.     Summary of Facts

           A. Campaign of Anti-Semitic Attacks 1

              The defendant is charged with committing a series of anti-Semitic attacks
during Hanukkah in Crown Heights, a neighborhood in Brooklyn, New York with a large
Jewish population. As alleged in the complaint, on December 27, 2019, the defendant
physically assaulted three different Orthodox Jewish women, without provocation, as the
women were walking on public streets.

            The first attack occurred at the southwest corner of Eastern Parkway and
Kingston Avenue. At approximately 12:40 a.m., the defendant approached a Jewish woman,
who was walking alone, and, without warning, slapped her full in the face with an open hand.

       1
                The proffer of facts set forth herein does not purport to provide a complete
statement of all facts and evidence of which the government is aware or that it will seek to
introduce at trial.
The second incident occurred approximately five minutes later, at the southwest corner of
President Street and Kingston Avenue, just three blocks away. The defendant approached a
different Jewish woman, who was walking with five other Jewish people, two of whom were
visibly Orthodox, and hit her on the back of her head with an open hand and exclaimed,
“Fuck you Jews.” The third attack occurred minutes later at the same intersection. The
defendant approached a third Jewish woman, who was walking alongside another visibly
Orthodox woman, and, without any provocation, slapped her full on in the face with an open
hand.

               After one of the victims reported the incident, police officers with the New
York City Police Department (“NYPD”) located the defendant in the vicinity where the
assaults occurred. All three victims positively identified the defendant at the scene as their
assailant. All three victims reported that they suffered physical pain as a result of the
defendant’s attacks.

              Following her arrest, the defendant was advised of her Miranda rights, which
she agreed to waive. In a post-arrest statement, the defendant admitted that she had accosted
and slapped three Jewish women. She further admitted that she said, “Fuck you Jews,”
during one or more of the assaults. The defendant explained that she knew the women were
Jewish because she was in a “Jewish neighborhood” and because of how the women were
dressed.

               On December 28, 2019, the defendant was arraigned in New York Supreme
Court in Kings County on charges including three counts of Assault in the 3rd Degree: With
Intent to Cause Physical Injury, a class A misdemeanor, with a hate crimes enhancement,
elevating the offense to a Class E felony. Consistent with recent New York State bail
reforms, the defendant was released without bail later that day.

           B. Further Attacks

               Following her release on December 28, 2019, the defendant was arrested two
additional times within the next three days. On December 29, 2019, the day after her release,
the defendant was arrested and charged with approaching and punching in the face a Jewish
woman who was carrying a 10-month-old child and holding the hand of a 3-year-old child
while trying to cross a public street in the Eastern Parkway neighborhood in Brooklyn. As
with the December 27 attacks, the defendant’s violence occurred without warning and was
entirely unprovoked. The victim was later treated for her injuries at a hospital. On
December 31, 2019, the defendant was arrested yet again following a purported physical
altercation with a social worker during a court-mandated meeting.

              On January 1, 2020, the defendant was ordered to undergo a psychiatric
evaluation. On January 3, 2020, the defendant was deemed a danger to the community and
was civilly committed at a hospital in Brooklyn, where she remained until being brought into
federal custody.



                                               2
II.    The Defendant’s Criminal History

              The defendant has previously been convicted of state criminal offenses,
including offenses involving violent behavior. On February 27, 2018, the defendant pled
guilty to Criminal Mischief: Reckless Property Damage Greater than $250, a class A
misdemeanor, for which she was conditionally discharged. Most recently, on December 10,
2019, the defendant pled guilty to disorderly conduct: flight and violent behavior, a violation,
for which she conditionally discharged following the entry of an order of protection.

III.   Legal Standard and Procedure

               Under the Bail Reform Act, 18 U.S.C. § 3141 et seq., federal courts are
empowered to order a defendant’s detention pending trial upon a determination that the
defendant is either a danger to the community or a risk of flight. 18 U.S.C. § 3142(e). While
a finding of dangerousness must be supported by clear and convincing evidence, United
States v. Ferranti, 66 F.3d 540, 542 (2d Cir. 1995), risk of flight can be proven by a
preponderance of the evidence, United States v. Jackson, 823 F.2d 4, 5 (2d Cir. 1987).

                The concept of “dangerousness” encompasses not only the effect of a
defendant’s release on the safety of identifiable individuals, such as victims and witnesses,
but also “‘the danger that the defendant might engage in criminal activity to the detriment of
the community.’” United States v. Millan, 4 F.3d 1038, 1048 (2d Cir. 1993) (quoting
legislative history).

              Four factors guide the Court’s determination of whether a defendant should be
released on bail:

              (1)      “the nature and circumstances of the offense charged,
                       including whether the offense is a crime of violence . . .
                       or involves a . . . firearm . . .”;

              (2)      “the weight of the evidence against the person”;

              (3)      “the history and characteristics of the person, including
                       . . . the person’s character, . . . past conduct, . . . [and]
                       criminal history, and record concerning appearance at
                       court proceedings”; and

              (4)      “the nature and seriousness of the danger to any person
                       or the community that would be posed by the person's
                       release.”

18 U.S.C. § 3142(g).




                                                  3
                Evidentiary rules do not apply at detention hearings, and the government is
entitled to present evidence by way of proffer, among other means. See 18 U.S.C.
§ 3142(f)(2); see also United States v. LaFontaine, 210 F.3d 125, 130-31 (2d Cir. 2000). In
the pre-trial context, few detention hearings involve live testimony or cross-examination.
Most proceed on proffers. Id. at 131. This is because bail hearings are “typically informal
affairs, not substitutes for trial or even for discovery.” Id. (internal quotation marks omitted).
Indeed, the Second Circuit has reversed district courts where they have not credited the
government’s proffer, including proffers with respect to a defendant’s dangerousness. See,
e.g., Mercedes, 254 F.3d at 437 (“Roman has twice been convicted of weapon possession –
one felony conviction, and one misdemeanor conviction. We find the district court
committed clear error in failing to credit the government’s proffer with respect to Roman’s
dangerousness.”).

IV.    Argument

             Detention is appropriate in this case, as no bail package will protect the
community from the danger posed by the defendant and each of the four factors set forth in
Section 3142(g) militate in favor of the pretrial detention.

       A.      The Defendant Poses a Danger to the Community

                The defendant should be detained because she poses a substantial ongoing
danger to the community. First, the conduct with which the defendant is charged –
knowingly and willfully attacking three different women on public streets, without
provocation, solely because they are Jewish – is serious. Through her anti-Semitic attacks,
the defendant has demonstrated a total disregard not only for the lives of her victims, but also
for the safety and well-being of the hardworking, law-abiding members of our community.
Moreover, the confidence the defendant displayed by assaulting complete strangers, in
public, regardless of whether they were alone or in groups, apparently without fear of law
enforcement or any possible consequences, betray the defendant as an individual over whom
the authority of the law and social norms have no sway.

               The defendant’s ongoing danger to the community is further underscored by
her established pattern of hostile and violent behavior. Indeed, the very next day after her
release from custody on December 28, 2019, the defendant was arrested and charged yet
again for violently attacking another Jewish woman who was simply attempting to cross a
public street with her husband and young children. Significantly, the defendant has prior
charges involving violence and disorderly conduct, revealing that that her previous
convictions have failed to deter her from indulging in a pattern of violence and intimidation.

               The continuing nature of the defendant’s criminal conduct demonstrates that
she is responsible in part for the increased unrest and compromised quality of life the
residents of the communities within Brooklyn have suffered as a result of the ongoing
prevalence of hate crimes. Hate crimes such as those committed by the defendant have
ramifications that extend far beyond the immediate injuries caused to particular victims.

                                                4
Hate crimes strike at the very heart of our society. They attack the founding principles of our
nation – which stress tolerance, respect, and the importance of individual rights – and breed
fear, distrust and uncertainty in the community. As noted above, the concept of
“dangerousness” encompasses not only the effect of a defendant’s release on the safety of
identifiable individuals, such as victims and witnesses, but also “‘the danger that the
defendant might engage in criminal activity to the detriment of the community.’” Millan, 4
F.3d at 1048 (quoting legislative history). That danger is particularly strong here in light of
the defendant’s open and notorious attempts to intimidate and harm people of the Jewish
faith.

               Finally, the evidence of the crimes with which the defendant is charged is
strong. After the defendant committed the charged assaults, she was immediately
apprehended by members of the NYPD, after which the defendant’s victims all identified her
at the scene as their assailant. Furthermore, the defendant herself admitted during a post-
arrest interview that she had recognized her victims to be Jewish, that she assaulted them,
and that she cursed at them and said, “Fuck you Jews.”

              Based on these four statutory factors, as applied to the facts of the case, a
finding of dangerousness is warranted.

       B.     The Defendant Poses a Risk of Flight

                The defendant also poses a significant flight risk in light of her established
pattern of failing to attend mandated court appearances. According to the defendant’s
criminal record, bench warrants for the defendant have been issued on at least 17 occasions,
10 of which occurred in the past year alone. 2 In addition, the defendant has been charged
with criminal contempt, on April 19, 2015. The risk of flight is particularly great where, as
here, the defendant has a demonstrated a pattern of failing to adhere to court-mandated
conditions.




       2
              Relevant records indicate that bench warrants for the defendant were issued on
the following dates: March 3, 2010, April 12, 2010, June 3, 2010, August 3, 2010, August
27, 2013, July 19, 2017, April 9, 2018, February 26, 2019, March 29, 2019, April 4, 2019,
May 15, 2019, June 24, 2019, August 8, 2019, August 12, 2019, September 19, 2019,
September 23, 2019, and December 31, 2019.


                                               5
V.     Conclusion

               For the reasons set forth above, the government respectfully requests the Court
order enter a permanent order of detention pending trial.

                                                  Respectfully submitted,

                                                  RICHARD P. DONOGHUE
                                                  United States Attorney

                                           By:    /s/ Gillian A. Kassner
                                                  Gillian A. Kassner
                                                  Assistant U.S. Attorney
                                                  718-254-6224


cc:    Clerk of Court (by hand and email)
       Defense Counsel (by hand and email)




                                              6
